DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's application filed August 29, 2019. Claims 1-25 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 4 and 18 recite “the distance between the object and the transmitting vehicle”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 4-16, and 18-25 are rejected under 35 U.S.C 103 as being unpatentable over Bai et al, US 2017/0268896, in view of Avery et al. US 7,994,902, hereinafter referred to as Bai and Avery, respectively.

Regarding claim 1, Bai discloses a method for sharing data across vehicles for improved safety, comprising: 
detecting, by a processor in a transmitting vehicle, an object in an image captured by an imaging device in a transmitting vehicle (See at least fig 1, ¶ 34, “The vehicle 104 can transmit, receive and/or exchange communications including data, images, messages, and other information with other vehicles and VRUs using the DSRC network”); 
(See at least ¶ 35, “As shown in FIG. 1, vehicle 104 may be equipped with a vehicle to vehicle (V2V) transceiver 106 that can exchange messages and information with other users equipped with DSRC compatible transceivers. For example, the V2V transceiver 106 can communicate with remote vehicle 110 via a V2V (vehicle to vehicle) transceiver 108”), a first location of the object from the image, where the first location of the object is defined with respect to the transmitting vehicle (See at least ¶ 75, “An object detection component 428 can compare images from image recognition processing with a database of images, maps, graphics, videos, etc. to identify entities, read text, or determine locations based on the image comparisons”), (See at least ¶ 64, “The location of the vehicle 104 may include an absolute geographical location, such as latitude, longitude, and altitude as well as relative location information, such as location relative to other vehicles in an immediately vicinity”), (The examiner notes that it is known and it would be obvious to obtain the first location of the object with respect to the transmitting vehicle or the location of the object at any point in time with respect to the transmitting vehicle);
 sending the first location of the object from the transmitting vehicle via a dedicated short range communication link to a receiving vehicle (See at least fig 1, ¶ 34, “The vehicle 104 can transmit, receive and/or exchange communications including data, images, messages, and other information with other vehicles and VRUs using the DSRC network”), (See at least ¶ 37, “vehicle 104 may exchange information between one or more remote vehicles 110. For example, vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information”); 
determining, by the processor in the receiving vehicle, a vehicle location of the transmitting vehicle with respect to the receiving vehicle (See at least ¶ 64, “The location of the vehicle 104 may include an absolute geographical location, such as latitude, longitude, and altitude as well as relative location information, such as location relative to other vehicles in an immediately vicinity”), (The examiner notes that it is known and it would be obvious to obtain a vehicle location of the transmitting vehicle with respect to the receiving vehicle at any point in time); 
determining, by the processor in the receiving vehicle, a second location of the object using the first location and the vehicle location, where the second location is defined with respect to the receiving vehicle (See at least ¶ 57, “An event pattern comparison calculator can perform statistical and predictive calculations to determine if, based on two or more users' current position data, course heading data, course history data, projected course data, kinematic data, range or distance data, speed and acceleration data, and/or location data, there is a potential risk of collision events in the real-time traffic scenario”), (The examiner notes that it is known and it would be obvious to obtain a second location of the object using course history and location data of the vehicle);
implementing a safety measure in the receiving vehicle based on the second location of the object (See at least ¶ 115, “The alert symbol 1102 and pedestrian symbol 1110 indicate that computer system 404 has determined there is a probability of one of the pedestrians 138 crossing intersection 102 that could be a road hazard to vehicle 104. By displaying informing alert image 1100 with pedestrian symbol 1110, a driver can be alerted to a potential road hazard if one of the group of pedestrians 138 follows the predicted pattern of travel indicated”), (See at least ¶ 116, “Computer system 404 can broadcast the potential collision risk data from informing alert image 1100 and alert information using V2V communication protocols.”), (The examiner notes that the second location of the object was obtained in the step above)
Bai fails to explicitly disclose receiving, by a processor in the receiving vehicle, the first location of the object from the transmitting vehicle (The examiner notes that Bai discloses in ¶ 56 “detecting the location, orientation, heading, etc., of entities external to the vehicle 104, such as other vehicles, bicycles, and motorcycles, pedestrians, obstacles in the roadway, traffic signals, signs, wildlife, trees, or any entity that can provide information to collision warning system 400”).
However, Avery teaches receiving, by a processor in the receiving vehicle, the first location of the object from the transmitting vehicle (See at least col 4, lines 24-30, “one vehicle detects a "situation", i.e., a pedestrian within the crosswalk. The detecting vehicle informs a second vehicle via wireless communications, of the detecting vehicle's GPS location, the GPS location of the detected object, and the GPS location of a road feature, i.e., a crosswalk boundary. Additional data about the "offending object", i.e., the pedestrian, can include its speed and heading. The second vehicle reacts appropriately to avoid a collision”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for sharing data across vehicles for improved safety of Bai and include receiving, by a processor in the receiving vehicle, the first location of the object from the transmitting vehicle as taught by Avery because it would allow the method to avoid a collision with the pedestrian (Avery, col 4, lines1-3).

Regarding claim 4, Bai discloses the method of claim 1 further comprises sending the first location of the object from the transmitting vehicle only if the distance between the object and the transmitting vehicle is less than a predefined threshold (See at least ¶ 32, “The range of DSRC is typically about 300 meters, with some systems having a maximum range of about 1000 meters.”).

Regarding claim 5, Bai discloses the method of claim 1 further comprises determining whether the transmitting vehicle and the receiving vehicle are traveling the same direction and sending the first location of the object to the receiving vehicle in response to a determination that the transmitting vehicle and the receiving vehicle are traveling the same direction (See at least ¶ 83, “Exemplary aspects of intersection 102 include two lanes in multiple directions and bicycle lane 124 that traverses only one direction. The embodiments, however, are not limited by a number of lanes, directions, or to an intersection. Any configuration of a road, highway, path,
lane, course, track, navigable waterway, and paved or unpaved areas may be used to operate and implement the embodiments”).

Regarding claim 6, Bai discloses the method of claim 1 further comprises computing at least one of a distance to collision with the object or a time to collision with the object (See at least ¶ 57, “An event pattern comparison calculator can perform statistical and predictive calculations to determine if, based on two or more users' current position data, course heading data, course history data, projected course data, kinematic data, range or distance data, speed and acceleration data, and/or location data, there is a potential risk of collision events in the real-time traffic scenario”) and implementing a safety measure in the receiving vehicle in response to the at least one of the distance to collision or the time to collision being less than a threshold (See at least ¶ 115, “The alert symbol 1102 and pedestrian symbol 1110 indicate that computer system 404 has determined there is a probability of one of the pedestrians 138 crossing intersection 102 that could be a road hazard to vehicle 104. By displaying informing alert image 1100 with pedestrian symbol 1110, a driver can be alerted to a potential road hazard if one of the group of pedestrians 138 follows the predicted pattern of travel indicated”), (See at least ¶ 116, “Computer system 404 can broadcast the potential collision risk data from informing alert image 1100 and alert information using V2V communication protocols.”).

Regarding claim 7, Bai discloses the method of claim 1 wherein implementing a safety measure includes one of issuing a warning about the object to a driver of the receiving vehicle, displaying the object to the driver of the receiving vehicle or automatically braking the receiving vehicle (See at least ¶ 115, “The alert symbol 1102 and pedestrian symbol 1110 indicate that computer system 404 has determined there is a probability of one of the pedestrians 138 crossing intersection 102 that could be a road hazard to vehicle 104. By displaying informing alert image 1100 with pedestrian symbol 1110, a driver can be alerted to a potential road hazard if one of the group of pedestrians 138 follows the predicted pattern of travel indicated”), (See at least ¶ 116, “Computer system 404 can broadcast the potential collision risk data from informing alert image 1100 and alert information using V2V communication protocols.”).

Regarding claim 8, Bai discloses the method of claim 1 further comprises sending image data for the object from the transmitting vehicle via a secondary communication link to the receiving vehicle, where the secondary communication link differs from the dedicated short range communication link (See at least ¶ 31, “the implemented technologies can involve ad hoc networks, Dedicated Short Range Communications (DSRC) networks (including but not limited to those types of networks currently used by some transport and traffic systems, such as for automatic toll collection), wireless access in vehicular environments (WAVE), cellular networks, Wi-Fi networks, and/or any other network protocol that can provide the desired functionalities”).

Regarding claim 9, Bai discloses the method of claim 8 further comprises capturing, by a camera disposed in the receiving vehicle, video of a scene; receiving, by the processor in the receiving vehicle, the image data for the object from the transmitting vehicle (See at least ¶ 37, “vehicle 104 may exchange information between one or more remote vehicles 110. For example, vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information. In various embodiments, vehicle 104 may exchange information using V2X protocols with any number of vehicles, pedestrians, or any other V2X users with an operational V2X transceiver”); fusing, by the processor in the receiving vehicle, the image data for the object into the video; and presenting, by the processor in (See at least ¶ 62, “The event detection component can include an image recognition component that can match image and video collected from the CWS 400 with prior images and video that have been identified as related to a potential collision event”).

Regarding claim 10, Bai discloses a method for detecting objects in a moving vehicle, comprising: 
determining, by the processor in the receiving vehicle, a vehicle location of the transmitting vehicle with respect to the receiving vehicle (See at least ¶ 64, “The location of the vehicle 104 may include an absolute geographical location, such as latitude, longitude, and altitude as well as relative location information, such as location relative to other vehicles in an immediately vicinity”), (The examiner notes that it is known and it would be obvious to obtain a vehicle location of the transmitting vehicle with respect to the receiving vehicle at any point in time); 
determining, by the processor in the receiving vehicle, a second location of the object using the first location and the vehicle location, where the second location is defined with respect to the receiving vehicle (See at least ¶ 57, “An event pattern comparison calculator can perform statistical and predictive calculations to determine if, based on two or more users' current position data, course heading data, course history data, projected course data, kinematic data, range or distance data, speed and acceleration data, and/or location data, there is a potential risk of collision events in the real-time traffic scenario”), (The examiner notes that it is known and it would be obvious to obtain a second location of the object using course history and location data of the vehicle); and 
(See at least ¶ 115, “The alert symbol 1102 and pedestrian symbol 1110 indicate that computer system 404 has determined there is a probability of one of the pedestrians 138 crossing intersection 102 that could be a road hazard to vehicle 104. By displaying informing alert image 1100 with pedestrian symbol 1110, a driver can be alerted to a potential road hazard if one of the group of pedestrians 138 follows the predicted pattern of travel indicated”), (See at least ¶ 116, “Computer system 404 can broadcast the potential collision risk data from informing alert image 1100 and alert information using V2V communication protocols.”).
Bai fails to explicitly disclose receiving, by a processor in a receiving vehicle, a first location of the object from the image, where the first location is communicated via a wireless data link by a transmitting vehicle and the first location of the object is defined with respect to the transmitting vehicle (The examiner notes that Bai discloses in ¶ 56 “detecting the location, orientation, heading, etc., of entities external to the vehicle 104, such as other vehicles, bicycles, and motorcycles, pedestrians, obstacles in the roadway, traffic signals, signs, wildlife, trees, or any entity that can provide information to collision warning system 400”).
However, Avery teaches receiving, by a processor in a receiving vehicle, a first location of the object from the image, where the first location is communicated via a wireless data link by a transmitting vehicle and the first location of the object is defined with respect to the transmitting vehicle (See at least col 4, lines 24-30, “one vehicle detects a "situation", i.e., a pedestrian within the crosswalk. The detecting vehicle informs a second vehicle via wireless communications, of the detecting vehicle's GPS location, the GPS location of the detected object, and the GPS location of a road feature, i.e., a crosswalk boundary. Additional data about the "offending object", i.e., the pedestrian, can include its speed and heading. The second vehicle reacts appropriately to avoid a collision”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for detecting objects in a moving vehicle of Bai and include receiving, by a processor in a receiving vehicle, a first location of the object from the image, where the first location is communicated via a wireless data link by a transmitting vehicle and the first location of the object is defined with respect to the transmitting vehicle as taught by Avery because it would allow the method to avoid a collision with the pedestrian (Avery, col 4, lines1-3).

Regarding claim 11, Bai discloses the method of claim 10 receiving, by the processor in the receiving vehicle, distance between the transmitting vehicle and the receiving vehicle over a dedicated short range communication link (See at least ¶ 35, “As shown in FIG. 1, vehicle 104 may be equipped with a vehicle to vehicle (V2V) transceiver 106 that can exchange messages and information with other users equipped with DSRC compatible transceivers. For example, the V2V transceiver 106 can communicate with remote vehicle 110 via a V2V (vehicle to vehicle) transceiver 108”).

Regarding claim 12, Bai discloses the method of claim 10 further comprises computing at least one of a distance to collision with the object or a time to collision with the object (See at least ¶ 57, “An event pattern comparison calculator can perform statistical and predictive calculations to determine if, based on two or more users' current position data, course heading data, course history data, projected course data, kinematic data, range or distance data, speed and acceleration data, and/or location data, there is a potential risk of collision events in the real-time traffic scenario”) and implementing a safety measure in the receiving vehicle in response to the at least one of the distance to collision or the time to collision being less than a threshold (See at least ¶ 115, “The alert symbol 1102 and pedestrian symbol 1110 indicate that computer system 404 has determined there is a probability of one of the pedestrians 138 crossing intersection 102 that could be a road hazard to vehicle 104. By displaying informing alert image 1100 with pedestrian symbol 1110, a driver can be alerted to a potential road hazard if one of the group of pedestrians 138 follows the predicted pattern of travel indicated”), (See at least ¶ 116, “Computer system 404 can broadcast the potential collision risk data from informing alert image 1100 and alert information using V2V communication protocols.”).

Regarding claim 13, Bai discloses the method of claim 10 wherein implementing a safety measure includes one of issuing a warning about the object to a driver of the receiving vehicle, displaying the object to the driver of the receiving vehicle, or automatically braking the receiving vehicle (See at least ¶ 115, “The alert symbol 1102 and pedestrian symbol 1110 indicate that computer system 404 has determined there is a probability of one of the pedestrians 138 crossing intersection 102 that could be a road hazard to vehicle 104. By displaying informing alert image 1100 with pedestrian symbol 1110, a driver can be alerted to a potential road hazard if one of the group of pedestrians 138 follows the predicted pattern of travel indicated”), (See at least ¶ 116, “Computer system 404 can broadcast the potential collision risk data from informing alert image 1100 and alert information using V2V communication protocols.”).

Regarding claim 14, Bai discloses the method of claim 10 further comprises receiving, by the processor of the receiving vehicle, image data for the object sent by the transmitting vehicle via a secondary communication link, where the secondary communication link differs from the wireless data link (See at least ¶ 31, “the implemented technologies can involve ad hoc networks, Dedicated Short Range Communications (DSRC) networks (including but not limited to those types of networks currently used by some transport and traffic systems, such as for automatic toll collection), wireless access in vehicular environments (WAVE), cellular networks, Wi-Fi networks, and/or any other network protocol that can provide the desired functionalities”).

Regarding claim 15, Bai discloses the method of claim 14 further comprises capturing, by a camera disposed in the receiving vehicle, video of a scene; fusing, by the processor in the receiving vehicle, the image data for the object into the video (See at least ¶ 37, “vehicle 104 may exchange information between one or more remote vehicles 110. For example, vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to
exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information. In various embodiments, vehicle 104 may exchange information using V2X protocols with any number of vehicles, pedestrians, or any other V2X users with an operational V2X transceiver”); and presenting, by the processor in the receiving (See at least ¶ 62, “The event detection component can include an image recognition component that can match image and video collected from the CWS 400 with prior images and video that have been identified as related to a potential collision event”).

Regarding claim 16, Bai discloses a system, comprising: 
a first camera disposed in a transmitting vehicle (See at least fig 5 ¶ 62, “FIG. 5, ECU 402 can connnunicate with a data logger system 502, the vehicle subsystem 504, an automated driving system 506, a navigation system 508, a vehicle sensor system 516, the vehicle V2V transceiver 106, RF transceiver 224, a camera 522”); 
a first image processor configured to receive image data from the first camera, the first image processor operates detect an object in the image data and determine a first location for the object from the image data, where the first location is defined with respect to the transmitting vehicle (See at least ¶ 75, “An object detection component 428 can compare images from image recognition processing with a database of images, maps, graphics, videos, etc. to identify entities, read text, or determine locations based on the image comparisons”), (See at least ¶ 64, “The location of the vehicle 104 may include an absolute geographical location, such as latitude, longitude, and altitude as well as relative location information, such as location relative to other vehicles in an immediately vicinity”), (The examiner notes that it is known and it would be obvious to obtain the first location of the object with respect to the transmitting vehicle or the location of the object at any point in time with respect to the transmitting vehicle); 
(See at least fig 1, ¶ 34, “The vehicle 104 can transmit, receive and/or exchange communications including data, images, messages, and other information with other vehicles and VRUs using the DSRC network”); 
a second transceiver disposed in the receiving vehicle and configured to receive the first location of the object from the transmitting vehicle (See at least fig 1, ¶ 34, “The vehicle 104 can transmit, receive and/or exchange communications including data, images, messages, and other information with other vehicles and VRUs using the DSRC network”), (See at least ¶ 37, “vehicle 104 may exchange information between one or more remote vehicles 110. For example, vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information”); 5TDM/kevApplication No. 16/489,943Docket No.: 6550-000321-US-NPB Reply to Office Action of November 5, 2020 
a second image processor interfaced with the second transceiver, the second image processor operates to determine a vehicle location of the transmitting vehicle with respect to the receiving vehicle and determine a second location of the object using the first location and the vehicle location, where the second location is defined with respect to the receiving vehicle (See at least ¶ 57, “An event pattern comparison calculator can perform statistical and predictive calculations to determine if, based on two or more users' current position data, course heading data, course history data, projected course data, kinematic data, range or distance data, speed and acceleration data, and/or location data, there is a potential risk of collision events in the real-time traffic scenario”), (The examiner notes that it is known and it would be obvious to obtain a second location of the object using course history and location data of the vehicle).
Bai fails to explicitly disclose operates to send the first location for the object via a wireless communication link to a receiving vehicle (The examiner notes that Bai discloses in ¶ 56 “detecting the location, orientation, heading, etc., of entities external to the vehicle 104, such as other vehicles, bicycles, and motorcycles, pedestrians, obstacles in the roadway, traffic signals, signs, wildlife, trees, or any entity that can provide information to collision warning system 400”).
However, Avery teaches operates to send the first location for the object via a wireless communication link to a receiving vehicle (See at least col 4, lines 24-30, “one vehicle detects a "situation", i.e., a pedestrian within the crosswalk. The detecting vehicle informs a second vehicle via wireless communications, of the detecting vehicle's GPS location, the GPS location of the detected object, and the GPS location of a road feature, i.e., a crosswalk boundary. Additional data about the "offending object", i.e., the pedestrian, can include its speed and heading. The second vehicle reacts appropriately to avoid a collision”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance system of Bai and include operates to send the first location for the object via a wireless communication link to a receiving vehicle as taught by Avery because it would allow the method to avoid a collision with the pedestrian (Avery, col 4, lines1-3).

Regarding claim 18, Bai discloses the collision avoidance system of claim 17 wherein the first image processor sends the first location of the object from the transmitting vehicle only if the (See at least ¶ 32, “The range of DSRC is typically about 300 meters, with some systems having a maximum range of about 1000 meters.”).

Regarding claim 19, Bai discloses the collision avoidance system of claim 17 wherein the first image processor determines whether the transmitting vehicle and the receiving vehicle are traveling the same direction and sends the first location of the object to the receiving vehicle in response to a determination that the transmitting vehicle and the receiving vehicle are traveling the same direction (See at least ¶ 83, “Exemplary aspects of intersection 102 include two lanes in multiple directions and bicycle lane 124 that traverses only one direction. The embodiments, however, are not limited by a number of lanes, directions, or to an intersection. Any configuration of a road, highway, path, lane, course, track, navigable waterway, and paved or unpaved areas may be used to operate and implement the embodiments”).

Regarding claim 20, Bai discloses the collision avoidance system of claim 16 wherein the first location of the object is transmitted in accordance with Dedicated Short-range Communication (DSRC) protocol (See at least ¶ 35, “As shown in FIG. 1, vehicle 104 may be equipped with a vehicle to vehicle (V2V) transceiver 106 that can exchange messages and information with other users equipped with DSRC compatible transceivers. For example, the V2V transceiver 106 can communicate with remote vehicle 110 via a V2V (vehicle to vehicle) transceiver 108”).

Regarding claim 21, Bai discloses the collision avoidance system of claim 16 wherein the second image processor implements a safety measure in the receiving vehicle based on the (See at least ¶ 115, “The alert symbol 1102 and pedestrian symbol 1110 indicate that computer system 404 has determined there is a probability of one of the pedestrians 138 crossing intersection 102 that could be a road hazard to vehicle 104. By displaying informing alert image 1100 with pedestrian symbol 1110, a driver can be alerted to a potential road hazard if one of the group of pedestrians 138 follows the predicted pattern of travel indicated”), (See at least ¶ 116, “Computer system 404 can broadcast the potential collision risk data from informing alert image 1100 and alert information using V2V communication protocols.”).

Regarding claim 22, Bai discloses the collision avoidance system of claim 21 wherein the second image processor computes at least one of a distance to collision with the object or a time to collision with the object (See at least ¶ 57, “An event pattern comparison calculator can perform statistical and predictive calculations to determine if, based on two or more users' current position data, course heading data, course history data, projected course data, kinematic data, range or distance data, speed and acceleration data, and/or location data, there is a potential risk of collision events in the real-time traffic scenario”) and implementing a safety measure in the receiving vehicle in response to the at least one of the distance to collision or the time to collision being less than a threshold (See at least ¶ 115, “The alert symbol 1102 and pedestrian symbol 1110 indicate that computer system 404 has determined there is a probability of one of the pedestrians 138 crossing intersection 102 that could be a road hazard to vehicle 104. By displaying informing alert image 1100 with pedestrian symbol 1110, a driver can be alerted to a potential road hazard if one of the group of pedestrians 138 follows the predicted pattern of travel indicated”), (See at least ¶ 116, “Computer system 404 can broadcast the potential collision risk data from informing alert image 1100 and alert information using V2V communication protocols.”).

Regarding claim 23, Bai discloses the collision avoidance system of claim 21 further comprises an automatic emergency braking system in the receiving vehicle, wherein the second image processor operates to automatically braking the receiving vehicle based on the second location of the object (See at least ¶ 68, “ECU 402 may be configured to control components of vehicle subsystems, for example, to activate a brake actuator prior to an imminent collision”).

Regarding claim 24, Bai discloses the collision avoidance system of claim 21 wherein the first transceiver send image data for the object from the transmitting vehicle via a secondary communication link to the receiving vehicle, where the secondary communication link differs from the wireless communication link (See at least ¶ 31, “the implemented technologies can involve ad hoc networks, Dedicated Short Range Communications (DSRC) networks (including but not limited to those types of networks currently used by some transport and traffic systems, such as for automatic toll collection), wireless access in vehicular environments (WAVE), cellular networks, Wi-Fi networks, and/or any other network protocol that can provide the desired functionalities”).

Regarding claim 25, Bai discloses the collision avoidance system of claim 24 further comprises a second camera in the receiving vehicle, wherein the second image processor receiving video from the second camera, fuses the image data for the object with the video, and presents the video with the image data to the driver of the receiving vehicle (See at least ¶ 37, “vehicle 104 may exchange information between one or more remote vehicles 110. For example, vehicle 104 V2V transceiver 106 and remote vehicle 110 V2V transceiver 108 may be configured to
exchange vehicle information that can include, but is not limited to, the type of user or vehicle, navigation data, road hazard data, collision warning data, course heading data, course history data, projected course data, kinematic data, current position data, range or distance data, speed and acceleration data, location data, vehicle sensory data, vehicle subsystem data, and/or any other vehicle information. In various embodiments, vehicle 104 may exchange information using V2X protocols with any number of vehicles, pedestrians, or any other V2X users with an operational V2X transceiver”).

8.	Claim 2 is rejected under 35 U.S.C 103 as being unpatentable over Bai in view of Qiu et al. US 2018/0261095, hereinafter referred to as Qiu respectively.

Regarding claim 2, Bai discloses the method of claim 1.
Bai fails to explicitly disclose detecting an object in an image captured by an imaging device using You Only Look Once object detection algorithm.
However, Qiu teaches detecting an object in an image captured by an imaging device using You Only Look Once object detection algorithm (See at least ¶ 74, “A comparably lightweight includes point clouds belonging to the objects detected by convolutional neural network based detector such as YOLO”), (The examiner notes that YOLO is a known feature in the art to detect objects in real-time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for sharing data across vehicles .

9.	Claims 3 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Bai in view of Liao et al. US 2016/0246302, hereinafter referred to as Liao respectively.

Regarding claim 3, Bai discloses the method of claim 1.
Bai fails to explicitly disclose wherein determining a first location of the object further comprises calculating a distance to the object by 

    PNG
    media_image1.png
    49
    76
    media_image1.png
    Greyscale

where the object is a person, fc is the focal length of the imaging device, Rh is actual height of the person and Ih is height of the person in image pixels.
However, Liao teaches disclose wherein determining a first location of the object further comprises calculating a distance to the object by 

    PNG
    media_image2.png
    77
    119
    media_image2.png
    Greyscale

where the object is a person, fc is the focal length of the imaging device, Rh is actual height of the person and Ih is height of the person in image pixels (See at least ¶ 42-43, “The distance, which may be denoted CPlane (AG), may be computed according to: 

    PNG
    media_image3.png
    62
    392
    media_image3.png
    Greyscale

where f may denote the camera focal length in pixels, H, may denote the landmark-object height from the ground in physical units, for example, meters, feet, yards and other physical units, and h may denote the landmark-object height on the image in pixels”), (The examiner notes that this equation is known and well understood in the art when calculation distance or size of an object in a photo image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for sharing data across vehicles for improved safety of Bai and include wherein determining a first location of the object further comprises calculating a distance to the object where the object is a person, fc is the focal length of the imaging device, Rh is actual height of the person and Ih is height of the person in image pixels by as taught by Liao because it would allow the method to calculate a distance to the object from a capture image.

Regarding claim 17, Bai discloses the system of claim 16.
Bai fails to explicitly disclose the collision avoidance system wherein the first image processor determines the first location of the object by calculating a distance to the object as follows 

    PNG
    media_image1.png
    49
    76
    media_image1.png
    Greyscale

where the object is a person, fc, is the focal length of the first camera, Rh is actual height of the person and Ih is height of the person in image pixels.
However, Liao teaches the collision avoidance system wherein the first image processor determines the first location of the object by calculating a distance to the object as follows 
 
 (See at least ¶ 42-43, “The distance, which may be denoted CPlane (AG), may be computed according to: 

    PNG
    media_image3.png
    62
    392
    media_image3.png
    Greyscale

where f may denote the camera focal length in pixels, H, may denote the landmark-object height from the ground in physical units, for example, meters, feet, yards and other physical units, and h may denote the landmark-object height on the image in pixels”), (The examiner notes that this equation is known and well understood in the art when calculation distance or size of an object in a photo image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sharing data across vehicles of Bai and include the collision avoidance system wherein the first image processor determines the first location of the object by calculating a distance to the object as follows where the object is a person, fc, is the focal length of the first camera, Rh is actual height of the person and Ih is height of the person in image pixels as taught by Liao because it would allow the method to calculate a distance to the object from a capture image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665